Case 1:20-cv-06271-RPK-RER Document 4 Filed 12/28/20 Page 2 of 2 PagelD #: 34

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 20-cv-6271

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any) Dm A Ln C
was received by me on (date) \ Al X( (2 |x:23PmM ,
| { _— .

 

 

© I personally served the summons on the individual at (place)

 

on (date) 5 or

 

(J I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

On (date) , and mailed a copy to the individual’s last known address; or

a cerved the. the summons on (name of individual) Cob, 4 Shappre! Qa, ‘iA rey ow . who is

designated by law to accept service of process on behalf of nae of organization) im NA, Le n s eo

3015 E Lands! Mil Rd. Acloghn T™ lm Yo slat ca 9:9)

OC 1] returned the summons unexecuted because. :or

C1 Other (specifi: oh it Slarrma is tt one’ «4 DMA Tine

 

My fees are $ i; A var ca for travel and $ — for services, for a total of $ 0.00

[ declare under penalty of perjury that this information is true.

Date: Arnucreel + Ovd- | XY
rygr’s signature

(Ay f: 1 Ully Wick <2

(Printed name and title

  

 

A387 NE Nocchy 5st buclesnT% Wood

Serv ddress

Additional information regarding attempted service, etc:

[Sc 768,
‘ 7 CK 8/31/ 2d
